UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-4440


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

BRIAN REDWINE,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (3:03-cr-00394-JRS-28)


Submitted:   November 8, 2012              Decided:   November 15, 2012


Before SHEDD, DUNCAN, and KEENAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Frances H.
Pratt, Assistant Federal Public Defender, Patrick L. Bryant,
Appellate Attorney, Alexandria, Virginia, for Appellant. Neil
H. MacBride, United States Attorney, Roderick C. Young,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              In 2004, Brian Redwine pleaded guilty to conspiracy to

possess with intent to distribute and distribute cocaine, in

violation of 21 U.S.C. § 846 (2006), and the district court

sentenced     Redwine   to   151    months    of    imprisonment       followed    by

three years of supervised release.                  Based on the Government’s

motion for a sentence reduction for substantial assistance, and

Redwine’s      18   U.S.C.   § 3582(c)(2)          (2006)    motion,    the     court

subsequently reduced Redwine’s sentence to sixty-five months of

imprisonment.       In 2009, Redwine pleaded guilty to violating the

terms of his supervised release and the district court sentenced

him to forty-eight months of imprisonment followed by twelve

months   of    supervised      release.       In    May     2012,   Redwine     again

pleaded guilty to violating the terms of his supervised release

and the district court sentenced Redwine to twelve months of

imprisonment.        Redwine      now   appeals,     arguing    that    the    second

revocation sentence is plainly unreasonable.

              This court reviews a sentence imposed as a result of a

supervised release violation to determine whether the sentence

is plainly unreasonable.           United States v. Crudup, 461 F.3d 433,

437 (4th Cir. 2006).            The first step in this analysis is a

determination of whether the sentence is unreasonable.                        Id. at

438.     This       court,   in     determining       reasonableness,         follows

generally the procedural and substantive considerations employed

                                          2
in reviewing original sentences.            Id.        If a sentence imposed

after a revocation is not unreasonable, we will not proceed to

the second prong of the analysis—whether the sentence is plainly

unreasonable.      Crudup, 461 F.3d at 438-39.

              In   sentencing   a     defendant     upon     a   finding    of    a

supervised release violation, the district court must provide a

statement of reasons for the sentence imposed; this statement,

however, “need not be as detailed or specific” as that required

for an original sentence.            See United States v. Thompson, 595

F.3d 544, 547 (4th Cir. 2010) (citation omitted).                 We review the

adequacy of the district court’s explanation for the sentence

for abuse of discretion.            See United States v. Lynn, 592 F.3d

572, 578-79 (4th Cir. 2010).           If the district court abused its

discretion, we will “reverse unless we conclude that the error

was harmless.”       Id. at 576.      The government bears the burden of

demonstrating that any error committed by the district court was

harmless.      Id. at 585.

              We have thoroughly reviewed the record and conclude

that the district court erred in sentencing Redwine.                  The court

failed   to    provide   any    explanation     for    the   sentence      of    the

statutory      maximum   term   and    failed     to   acknowledge    Redwine’s

non-frivolous arguments for leniency.              We further conclude that

the Government has failed to demonstrate that this error was

harmless as the district court could have reasonably imposed a

                                        3
lower sentence had it explicitly considered Redwine’s sentencing

arguments.   See Thompson, 595 F.3d at 548.      Therefore, we find

that the sentence is procedurally plainly unreasonable.

          Accordingly, we vacate the district court’s judgment

and remand for resentencing. *       We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid in

the decisional process.



                                                VACATED AND REMANDED




     *
       We emphasize that, by the disposition, we indicate no view
as to the substantive reasonableness of the twelve—month
sentence imposed by the district court. Accordingly, on remand
the district court is free to impose the same sentence or a
different sentence, as it deems appropriate.



                                 4